      Case 2:19-cv-05454-NVW Document 42 Filed 08/31/20 Page 1 of 5




 1
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sana Mujahid, individually and on behalf of      No. CV-19-05454-PHX-NVW
     a class of all persons and entitled similarly
10   situated,                                        FINAL APPROVAL
11                        Plaintiff,                  ORDER
12   v.
13   Divvymed, LLC d/b/a Divvydose,
14                        Defendant.
15
16
           On August 25, 2020, this Court heard the motion for final approval of the class
17
     action settlement (Doc. 32) and for entry of judgment filed by Plaintiff.1 This Court
18
     reviewed: (a) the motion and the supporting papers, including, the Settlement Agreement
19
20   and Release (“Settlement Agreement”); (b) any objections filed with or presented to the

21   Court; (c) the Parties’ responses to any objections; and (d) counsel’s arguments. Based on

22   this review and the findings below, the Court found good cause to grant the motion.

23   FINDINGS:
24         Upon review of the record, the Court hereby finds that the Settlement Agreement is,
25   in all respects, fair, adequate, and reasonable, and therefore approves it. Among other
26
27
           1
28             Capitalized terms in this Order, unless otherwise defined, have the same
     definitions as those terms in the Settlement Agreement.
      Case 2:19-cv-05454-NVW Document 42 Filed 08/31/20 Page 2 of 5




 1   matters considered, the Court took into account: (a) the complexity of Plaintiff’s theory of
 2   liability; (b) the arguments raised by Divvymed, LLC (“Divvydose”) in its pleadings that
 3   could potentially preclude or reduce the recovery by Settlement Class Members; (c) delays
 4   in any award to the Settlement Class that would occur due to further litigation and appellate
 5   proceedings; (d) the amount of discovery that has occurred; (e) the relief provided to the
 6   Settlement Class; (f) the recommendation of the Settlement Agreement by counsel for the
 7   Parties; and (g) the lack of objectors to the Settlement Agreement, demonstrating that the
 8   Settlement Class has a positive reaction to the proposed settlement.
 9
            The Court also finds that extensive arm’s-length negotiations have taken place, in
10
     good faith, between Settlement Class Counsel and Divvydose’s Counsel resulting in the
11
     Settlement Agreement. These negotiations were presided over by an experienced mediator.
12
            The Settlement Agreement provides substantial value to the Settlement Class in the
13
     form of cash payments.
14
            Notice was provided to Class Members in compliance with Section 4 of the
15
     Settlement Agreement, due process, and Rule 23 of the Federal Rules of Civil Procedure.
16
     The notice: (i) fully and accurately informed Settlement Class Members about the lawsuit
17
     and settlement; (ii) provided sufficient information so that Settlement Class Members could
18
     decide whether to accept the benefits offered, opt-out and pursue their own remedies, or
19
20   object to the settlement; (iii) provided procedures for Class Members to file written

21   objections to the proposed settlement, to appear at the hearing, and to state objections to

22   the proposed settlement; and (iv) provided the time, date, and place of the final fairness

23   hearing.
24          Divvymed, LLC (“Divvydose”) filed a copy of the notice it gave on May 1, 2020
25   pursuant to 28 U.S.C. § 1715(b) and the notice complies with the requirements of 28 U.S.C.
26   § 1715(b).
27
28

                                                 -2-
      Case 2:19-cv-05454-NVW Document 42 Filed 08/31/20 Page 3 of 5




 1           Plaintiff and Settlement Class Counsel have fairly and adequately protected the
 2   Settlement Class’s interests, and the Parties have adequately performed their obligations
 3   under the Settlement Agreement.
 4           For the reasons stated in the Preliminary Approval Order, and having found nothing
 5   in any submitted objections that would disturb these previous findings, this Court finds and
 6   determines that the proposed Class, as defined below, meets all of the legal requirements
 7   for class certification, for settlement purposes only, under Federal Rule of Civil Procedure
 8   23 (a) and (b)(3).
 9
             An award of $262,374.80 for a Fees, Costs, and Expenses Award to Settlement
10
     Class Counsel is fair and reasonable in light of the nature of this case, Settlement Class
11
     Counsel’s and Divvydose’s Counsel’s experience and efforts in prosecuting this Action,
12
     and the benefits obtained for the Settlement Class.
13
             A Service Payment to Plaintiff of $5,000 is fair and reasonable in light of: (a)
14
     Plaintiff’s risks (including financial, professional, and emotional) in commencing this
15
     Action; (b) the time and effort spent by Plaintiff in litigating this Action; and (c) Plaintiff’s
16
     public interest service.
17
             Reimbursement of an estimated $62,621.40 to the Settlement Administrator is fair
18
     and reasonable to compensate it for the provision of notice to the Settlement Class and
19
20   administering the Settlement.

21
22   IT IS ORDERED THAT:

23           Class Members. The Settlement Class is certified as a class of all persons in the

24   United States who were called by 1564 Ventures, Inc. with a recorded message about

25   Divvydose during the Class Period. Excluded from the Class are the Court, the officers
26   and directors of Divvymed, LLC, and persons who timely and validly requested exclusion
27   from the Settlement Class. The Class Period is from June 26, 2019 through November 1,
28   2019.

                                                   -3-
      Case 2:19-cv-05454-NVW Document 42 Filed 08/31/20 Page 4 of 5




 1          Binding Effect of Order. This Order applies to all claims or causes of action settled
 2   under the Settlement Agreement, and binds all Settlement Class Members, including those
 3   who did not properly request exclusion under paragraph 13 of the Preliminary Approval
 4   Order. This Order does not bind persons who filed timely and valid requests for exclusion.
 5   Attached as Exhibit A is a list of persons who properly requested to be excluded from the
 6   settlement.
 7          Release. Plaintiff and all Settlement Class Members who did not properly request
 8   exclusion are: (1) deemed to have released and discharged Divvydose, Multira, Inc. and
 9
     1564 Ventures, Inc. from all claims arising out of or asserted in the Action and all claims
10
     released under the Settlement Agreement; and (2) barred and permanently enjoined from
11
     asserting, instituting, or prosecuting, either directly or indirectly, these claims. The full
12
     terms of the release described in this paragraph are set forth in Sections 2.2.1 and 2.2.2 of
13
     the Settlement Agreement and are specifically incorporated herein by this reference.
14
            Class Relief.    Divvydose is directed to provide the Settlement Fund to the
15
     Settlement Administrator according to the terms and timeline stated in the Settlement
16
     Agreement. The Settlement Administrator is further directed to issue payments to each
17
     Settlement Class Member who submitted a valid and timely Claim Form (i.e., each
18
     Authorized Claimant) according to the terms and timeline stated in the Settlement
19
20   Agreement.

21          Fees, Costs, and Expenses Award.            Settlement Class Counsel are awarded

22   $262,374.80 from the Settlement Fund in fees and costs. Payment shall be made pursuant

23   to the manner and timeline stated in Section 3 of the Settlement Agreement.
24          Service Payment. Plaintiff is awarded $5,000 from the Settlement Fund as an
25   individual settlement award. Payment shall be made pursuant to the manner and timeline
26   stated in Section 3 of the Settlement Agreement.
27
28

                                                 -4-
      Case 2:19-cv-05454-NVW Document 42 Filed 08/31/20 Page 5 of 5




 1         Settlement Administrator and Class Members. The Settlement Administrator
 2   shall be permitted to take all reasonable steps, including withholding any necessary taxes
 3   from Settlement Class Member payments, to effectuate the Settlement.
 4         Settlement Administrator Expenses. The Settlement Administrator is awarded
 5   their expenses, an estimated $62,621.40 from the Settlement Fund.
 6         Cy Pres Distribution. Pursuant to Paragraphs 3.5, 3.6, and 3.6 of the Settlement
 7   Agreement, any unpaid portion of the Settlement Fund shall be paid to the National
 8   Consumer Law Center.
 9
           Miscellaneous. No person or entity shall have any claim against Divvydose,
10
     Divvydose’s Counsel, Plaintiff, the Settlement Class Members, Settlement Class Counsel,
11
     or the Settlement Administrator based on distributions and payments made in accordance
12
     with the Agreement.
13
           Court’s Jurisdiction.     Pursuant to the Parties’ request, the Court will retain
14
     jurisdiction over this Action and the Parties until final performance of the Settlement
15
     Agreement.
16
           IT IS SO ORDERED.
17
           Dated: August 31, 2020.
18
19
20
21
22
23
24
25
26
27
28

                                               -5-
